DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  there is a semi-colon at the end of claim 1.  Please delete is and replaced with a period.  Appropriate correction is required.
Drawings
The drawings were received on 3/24/20.  These drawings are acceptable.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10658692. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose:
A biological cathode electrode, having no metallic catalyst, and including: 
a conductive support layer including a composition selected from the group consisting of carbon, a polymer, and combinations thereof; 
a contact layer disposed on the conductive support layer and including carbon particles, the carbon particles having a size ranging between 0.1 nm and 500 nm, the contact layer being configured to be in electrical contact with biological components in a medium when the medium is retained in a reaction vessel; and 
a polymeric binding layer disposed between the conductive support layer and the contact layer, the polymeric binding layer configured to cause adhesion of the contact layer to the conductive support layer while still preserving conductivity between the contact layer and the conductive support layer.
Other claims 2-9 and 11-19 are objected for depending on objected claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110014549 (Minteer) discloses using enzymes in biocathodes, bioanodes, and biofuel cells having electron conductor made of carbon and adhesive on substrate layer [0040, 0100, 0106].  

    PNG
    media_image1.png
    358
    624
    media_image1.png
    Greyscale

	US 20120292187 (Cusick) also discloses a microbial process having carbon cathode and enzyme/microorganism in the process [0334, 0363, 0192-194, 0122]).
	US 20110236769 (Xie) discloses a microbial fuel cell comprising an anode, cathode, and microorganism (Abstract).  Xie further discloses that the cathode comprises Pt/C catalyst on a carbon cloth where the catalyst parties have a particle size of 9.2 and 2. Nm ([0038], Table 2, [0159, 0177-0178]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723